Citation Nr: 9906245	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-31 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) of the left leg, involving Muscle 
Group XI, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) of the left leg, involving Muscle 
Group XII, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from December 1943 to 
June 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a May 1996 rating action, in which 
the RO denied the veteran's increased rating claims for 
residuals of a gunshot wound of the left leg, Muscle Group 
XI, and residuals of a gunshot wound of the left leg, Muscle 
Group XII.  Both disorders (which arose out of the same 
injury) have been rated as 20 percent disabling, effective 
from October 1946.  The veteran subsequently filed an NOD 
that same month, May 1996, and an SOC was issued in June 
1996.  A substantive appeal was filed in August 1996.  The 
veteran did not request a hearing.  

The Board notes that, as will be discussed below, the service 
medical records disclose that the veteran's current 
disabilities resulted from mortar fire during World War II.  
Therefore, although the RO has characterized the disabilities 
on appeal as due to a gunshot wound (GSW), we are correcting 
that description to indicate that the disabilities are 
residuals of a shell fragment wound (SFW), and we will so 
describe it throughout this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran sustained a penetrating SFW to the left lower 
leg in World War II, involving damage to Muscle Groups XI and 
XII and associated nerves.

3.  Upon VA examination in March 1996, the veteran reported 
discoloration of his left lower leg with left ankle swelling, 
but otherwise did not complain of left leg pain, loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, or uncertainty of movement, and 
stated that he was able to walk without difficulty.

4.  The veteran's residuals of a SFW of the left leg, Muscle 
Groups XI and XII, are productive of no more than moderately 
severe impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for 
residuals of a SFW of the left leg, involving Muscle Group 
XI, are not met.  38 U.S.C.A. §§ 1155, 5107, (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.56, 4.73, Diagnostic Code 5311 (1998).

2.  The schedular criteria for an increased rating for 
residuals of a SFW of the left leg, involving Muscle Group 
XII, are not met.  38 U.S.C.A. §§ 1155, 5107, (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.56, 4.73, Diagnostic Code 5312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service records reflects that he 
was struck by enemy mortar shell fragments in his left leg 
while in combat in Belgium in December 1944.  There was a 
severe penetrating wound to the left lower leg, with point of 
entry at the antero-lateral aspect, mid-third.  He was 
transported to a field hospital, where the wound was debrided 
on the following day and a cast was applied.  Also noted was 
paralysis of the superficial branch of the left peroneal 
nerve.  Further surgery, to include closure of the wound, was 
performed at a military hospital in England in January 1945.

After transfer to the United States and further 
convalescence, examination of the veteran in May 1945 
revealed a well-healed, smooth and non-adherent, somewhat 
oblique scar, 4 inches in length, on the antero-lateral 
aspect, middle third, of the left lower leg.  In its upper 
half the scar was broadened to a thickness of about 1/2 inch.  
There was a normal range of knee and ankle motion, but there 
was definite weakness and muscular atrophy of the lower left 
leg.  He was given general leg strengthening exercises.  The 
diagnosis indicated paralysis of the peroneal nerve, 
superficial branch, with residual muscle weakness of the left 
lower leg and ankle.  The veteran was thereafter medically 
discharged from active service, via a Certificate of 
Disability for Discharge (CDD) in June 1945.  

Later that month, in June 1945, the veteran was granted 
service connection (with a temporary convalescence rating) 
for the residuals of the wound to his left leg, Muscle Group 
XII.  The disorder was evaluated as 50 percent disabling, 
effective from June 1945.

Upon a VA medical examination bearing a date in May 1946, it 
was reported that the veteran had a 31/2-inch by 1/2-inch scar 
over the mid-lateral left leg.  He was unsteady on the left 
foot when standing, could not flex or extend the big toe, and 
could not squat down on the right foot.  The muscle injury 
and peroneal nerve paralysis were noted in the diagnosis.  He 
was examined neurologically in July 1946, which disclosed 
partial paralysis of the left peroneal and tibial nerve, 
involving primarily extension of the big toe and, to a lesser 
extent, flexion and extension of all toes on the left foot.

In a rating action the following month,  the veteran's 
convalescence rating was replaced with schedular ratings, and 
he was awarded a 20 percent rating for residuals of SFW to 
the left leg, with moderately severe impairment of flexion of 
the foot, Muscle Group XI; in addition to a 20 percent rating 
for residuals of SFW to the left leg, with moderately severe 
impairment of extension of the foot, Muscle Group XII.  The 
disability ratings were effective from October 1946.  

Thereafter, in December 1995, the veteran requested that his 
disability be re-evaluated, due to the fact that he was 
experiencing severe circulatory problems in his left leg.  In 
support of his claim, the veteran submitted to the RO 
radiographic and sonographic studies, as well as an 
outpatient treatment record, from Edward Busik, M.D., dated 
from August 1995 to November 1995.  The outpatient record 
noted the veteran's treatment for a callus on his left big 
toe, as well as for diabetes mellitus.  A sonographic study, 
dated in August 1995, revealed evidence of distal left 
superficial femoral and left tibial artery disease; 
additional testing did not reveal evidence of deep vein 
thrombosis in either lower extremity.  A radiographic report, 
dated in November 1995, revealed lateral subluxation over the 
interphalangeal joint of the left big toe.  In addition, no 
definite fracture was seen, but soft tissue swelling was 
noted.  

In February 1996, the RO received West Roxbury VA Medical 
Center (VAMC) outpatient treatment records, dated from March 
1994 to August 1994.  These records noted treatment for 
stasis dermatitis, left leg edema, and diabetes mellitus.  

In March 1996, the veteran was medically examined for VA 
purposes.  He reported that, following his discharge from 
service, he had had very few complaints with respect to his 
left leg, and had been able to run moderately well and 
perform his occupational duties.  He further noted that, in 
1995, he had inadvertently struck his left lower leg while 
entering his car, and thereafter developed a superficial 
ulcer on his left leg, which responded to medical treatment.  

As for current complaints, the veteran reported that he had 
recently noticed discoloration of his left leg with swelling 
of his left ankle and, in August 1995, ultrasound testing of 
his veins and arterial circulation had revealed excellent 
arterial blood flow with no evidence of any clots in his 
venous system.  The veteran also reported that he was able to 
walk without difficulty and, except for swelling, had no 
major symptoms.  On further examination, there was 
discoloration over the left pre-tibial skin and also some 
small varicosities of the left lower leg.  The discoloration 
was noted as being somewhat bluish-pink as compared to that 
of the veteran's right leg.  There was "2+" edema of the 
veteran's left ankle, and his peripheral pulses were noted as 
perfectly normal.  There was no finding of neurological 
deficit, and the range of motion of the veteran's left knee 
and ankle were also noted as normal.

The examiner's diagnosis included service-connected shrapnel 
wounds; recent problems with swelling of the left lower leg 
and discoloration of the skin over the pre-tibial area; 
vascular laboratory studies revealing no evidence of clotting 
of major veins in the left leg, with no arterial impairment; 
edema of the left ankle, etiology unknown, without evidence 
of any other major problems.  An associated radiographic 
study revealed a heavy metal fragment, consistent with 
shrapnel, in the medial calf within the muscles, 
approximately 1 centimeter from the tibia.  The adjacent soft 
tissues were found to be unremarkable and the bone was 
normal.  There was soft tissue swelling, most notable in the 
lower half of the left calf.  

In a May 1996 rating action, the veteran's increased rating 
claims for residuals of SFW of the left leg, Muscle Groups XI 
and XII, were denied.  

In a subsequently filed VA Form 9 (Appeal to Board of 
Veterans' Appeals), dated in August 1996, the veteran 
reported having experienced severe pain for one year in his 
left shin and calf after walking one block (one-block 
claudication).  The veteran also noted objective findings and 
discrepancies in regards to his VA examination.  These 
included diminished arterial pulse in his left leg, an 
inability to dorsiflex his left big toe, decreased pinprick 
sensation in left big toe, mildly decreased pinprick 
sensation in regions of edema, an inability to perform tandem 
gait, and retained shell fragments in his left leg, based 
upon X-ray findings.  The veteran noted, in addition, that 
the vascular findings with respect to his left lower leg 
could possibly be due to his shrapnel wound and subsequent 
scarring.  


II.  Analysis

The veteran has submitted a well-grounded claim with the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based upon the 
appellant's assertion that his service-connected residuals of 
SFW of the left leg are more disabling then previously 
evaluated.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Board is also satisfied that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained, and that no further assistance is 
required to comply with the duty to assist him as mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

Initially, the Board notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating disabilities 
due to muscle injuries, effective July 3, 1997. 62 Fed. Reg. 
30,235-30,240 (1997).  The United States Court of Appeals for 
Veterans Claims (previously designated the United States 
Court of Veterans Appeals) has held that, where laws or 
regulations change after a claim has been filed or reopened 
and before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies, 
unless Congress has provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).

The regulations noted above had not been published or become 
effective at the time the RO last issued a decision denying 
the claims for increased evaluations.  It is obvious, 
therefore, that they were not applied by the RO.  Prior to 
proceeding to the analysis of this appeal on the merits, the 
Board has considered whether or not the appellant would be 
prejudiced if we proceed with appellate consideration of the 
matter, without prior consideration of the new criteria by 
the RO.

In this regard, the Board notes that, in order to assign an 
increased evaluation for the veteran's SFW disability claims 
under Diagnostic Codes (DC) 5311 and 5312, both of which were 
applied to evaluate the veteran's muscle injuries as 
moderately severe, the veteran would have been required to 
demonstrate severe disability affecting each muscle group.  
See 38 C.F.R. § 4.73, DCs 5311 and 5312 (1996 and 1998).  The 
objective findings of moderate, moderately severe, and severe 
disability of the muscles are described in 38 C.F.R. § 4.56 
(1996 and 1998).

The Board has compared both the previous versions of 38 
C.F.R. § 4.56 and § 4.73, DCs 5311 and 5312, and the new 
versions of the regulations as published in 62 Fed. Reg. 
30,235-30,240 (1997) and now codified in the Code of Federal 
Regulations (1998).  We find that, although the regulations 
have been rephrased, the elements to be considered in 
determining the degree of disability have not been changed to 
such an extent as to affect the outcome of the current claim.

In these circumstances where new regulations are promulgated, 
it is the usual practice to remand the issue to the RO to 
afford the appellant due process, in the sense that 
consideration is given to both the new and the old rating 
criteria by the RO in the first instance.  However, in this 
case, where there has been no significant change in the 
substantive criteria directly affecting the appeal, the Board 
has determined that there is no prejudice to the appellant in 
proceeding to consider the issue.  A remand of the issue 
would only needlessly delay consideration of the appellant's 
claim, without any benefit to the appellant.  The Board 
further notes that the medical record is fully developed and 
the veteran has had ample opportunity to advance argument and 
evidence as to the functional limitations produced by his 
service-connected disabilities. Accordingly, there is no 
prejudice in the Board reviewing these claims on the merits.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).

Therefore, the Board will proceed with the analysis of the 
merits of the veteran's claims of increased ratings for 
residuals of SFW of the left leg, involving Muscle Group XI, 
and residuals of SFW of the left leg, involving Muscle Group 
XII.  

In this case, the veteran's service-connected residuals of 
SFW of the left leg, involving Muscle Group XI, is currently 
assigned a 20 percent disability evaluation under the 
provisions of DC 5311 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.73.  The applicable criteria 
provide that, where there is a moderately severe injury to 
Muscle Group XI, described as the posterior and lateral 
crural muscles, and muscles of the calf, affecting the 
functions of propulsion, plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knees, a 20 percent rating will be assigned.  A 30 
percent rating is warranted for severe muscle disability.  38 
C.F.R. § 4.73, DC 5311.  Therefore, in order to meet the 
criteria for a 30 percent rating under DC 5311, the veteran 
must have residuals of a severe injury to the muscles of 
Muscle Group XI.

Similarly, the veteran's service-connected residuals of SFW 
of the left leg, involving Muscle Group XII, is currently 
assigned a 20 percent disability evaluation under the 
provisions of DC 5312 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.73.  The applicable criteria 
provide that, where there is a moderately severe injury to 
Muscle Group XII, described as the anterior muscles of the 
leg, affecting the functions of dorsiflexion, extension of 
the toes, and arch stabilization, a 20 percent rating will be 
assigned.  A 30 percent rating is warranted for moderately 
severe muscle disability.  38 C.F.R. § 4.73, DC 5312.  
Therefore, in order to meet the criteria for a 30 percent 
rating under DC 5312, the veteran must have residuals of a 
severe injury to the muscles of Muscle Group XII.

Guidance in rating muscle injuries, under the current 
criteria, is set out at 38 C.F.R. § 4.56, which discusses 
factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot wounds or other trauma.  The type of injury 
associated with a moderately severe muscle disability is 
described as being from through-and-through or deep 
penetrating wounds by small high-velocity missiles or large 
low-velocity missiles, with debridement, prolonged infection, 
sloughing of soft parts or intermuscular cicatrization.  
History should include prolonged hospitalization in service 
for treatment of a wound of severe grade, and consistent 
complaints of symptoms of muscle wounds.  Objective findings 
should include relatively large entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups, with moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance as compared with the sound side.  38 
C.F.R. § 4.56(d)(3) (1998).

The type of injury associated with a severe disability of 
muscles includes a deep penetrating wound due to high 
velocity missile, or explosive effect of high velocity 
missile, or a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaint should include cardinal signs and symptoms of 
muscle disability(loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement) worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of inability to keep up with work requirements.  Objective 
findings show extensive ragged, depressed, and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the muscle.  Tests of strength, 
endurance, or coordination movements compared with the 
corresponding muscles of the uninjured side indicated severe 
impairment of function.  An X-ray may show minute multiple 
scattered foreign bodies.  Palpation of the muscles shows 
moderate or extensive loss of deep fascia or of muscle 
substance, soft or flabby muscles in the wound area.  38 
C.F.R. § 4.56(d)(4) (1998).

After reviewing the evidence of record, the Board does not 
find that an increased rating is warranted for residuals of 
SFW of the left leg, with respect to Muscle Group XI or 
Muscle Group XII.  In reaching this conclusion, we note that 
the evidence of record, since the veteran's VA medical 
examination in July 1946, does not reflect a worsening of his 
service-connected left leg disability.  Clinical records, 
both VA and private, reflect treatment for diabetes mellitus 
and a callus on the veteran's left big toe, and are negative 
for any complaints or findings pertaining to the veteran's 
service-connected residuals of SFW of the left leg.  Upon VA 
examination in March 1996, the veteran reported discoloration 
of his left leg with left ankle swelling, but otherwise did 
not complain of left leg pain, loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement, and stated that he 
was able to walk without difficulty.  

The Board is aware that the service medical records, as well 
as the post-service VA examinations, show nerve damage 
resulting from the SFW, described as paralysis of the 
peroneal nerve and/or the tibial nerve in the left leg.  The 
residual disability attributed to the nerve injury consists 
of weakness of the left lower leg and ankle, with involvement 
of extension of the big toe and, to a lesser extent, flexion 
and extension of the other toes on the left foot.  As noted 
above, the diagnostic codes for Muscle Groups XI and XII 
include, in their rating criteria, consideration of 
limitation of those functions affecting the ankle, foot, and 
toes,  Thus, there is no indication for a separate rating for 
nerve damage.  See 38 C.F.R. § 4.14 (evaluation of same 
manifestations under different diagnoses is to be avoided).

Moreover, the Board must observe that it appears the veteran 
may have been over-rated for his SFW residuals.  Pursuant to 
38 C.F.R. § 4.55(d), the combined evaluation of muscle groups 
acting upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except in 
the case of Muscle Groups I and II (acting upon the 
shoulder).  In this case, both muscle groups involved act 
upon the ankle, and the highest rating assignable for 
ankylosis of the ankle is 40 percent, per DC 5270.  Under 38 
C.F.R. § 4.55(e), for compensable muscle group injuries which 
are in the same anatomical region but do not act upon the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  Were 
that provision applied in this case, either Muscle Group XI 
or Muscle Group XII would be elevated to a rating for severe 
disability, at 30 percent, and would be the sole rating for 
the SFW residuals.  In any event, the veteran's ratings for 
the SFW residuals are protected, under 38 U.S.C.A. § 110; 
38 C.F.R. § 3.951, having been in effect for more than 20 
years.

In addition, the Board notes that it appears the veteran's 
primary contention for an increased evaluation for his SFW 
residuals is related to a finding of distal left superficial 
femoral and left tibial artery disease, as was noted in a 
sonogram study in August 1995.  The veteran contended, in his 
substantive appeal, that his vascular problems were the 
result of his service-connected SFW residuals.  We find no 
competent medical evidence of record to support this 
contention of a nexus between the veteran's currently 
diagnosed left leg artery disease and his service-connected 
SFW residuals.

With all due respect for his sincere belief in this regard, 
the veteran is not competent to attribute symptoms to causes, 
which are medical conclusions acceptable as evidence only 
when proffered by a qualified medical expert.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  See Bostain v. West, 11 
Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).

As discussed above, 38 C.F.R. § 4.56 provides guidance as to 
what some indications of a severe muscle disability would be 
in order to warrant an increased evaluation.  The objective 
medical evidence, including the veteran's service medical 
records, does not support a finding of severe muscle injury 
for the veteran's SFW residuals of the left lower leg.  The 
Board has carefully considered the evidence of record, 
including the veteran's complaint that he had been 
experiencing severe pain for the last year in his left shin 
and calf after walking one block.  We find, however, that a 
relationship between that subjective complaint and the 
veteran's SFW residuals, as well as the veteran's assertion 
linking his left leg artery disease to his SFW residuals, are 
simply not supported by the objective clinical evidence of 
record.

The Board finds, therefore, that a preponderance of the 
evidence is against a finding of severe muscle injury, due to 
the veteran's service- connected residuals of SFW of the left 
leg, with respect to either Muscle Group XI or Muscle Group 
XII.  There is no medical opinion attributing pain, weakness, 
increased fatigability, or other debilitating residuals to 
the service-connected injury.  38 C.F.R. §§ 4.40, 4.45.   


ORDER

1.  Entitlement to an increased rating for residuals of SFW 
of the left leg, involving Muscle Group XI, is denied.  

2.  Entitlement to an increased rating for residuals of SFW 
of the left leg, involving Muscle Group XII, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

